DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear in the context of the claim language what element(s) the translation and rotation occur relative to in the context of the claim language. 
In claim 1, it is unclear how and in what way “the guiding tract defines a pivot position of the locking hook…” is structurally and functionally defined in the context of the claim language.
Claim 15 and 16 have similar 112 issues as above.

Claim Objections
The claims are objected to because of the following informalities:	
The claims create a combination/subcombination issue in that it is unclear if applicant intends to claim just the subcombination of a "locking device" or the entire combination of a "locking device" and a "vehicle".  Applicant must clarify what is intended to be claimed and amend the claims to be consistent with that intent.  Note that in the preamble “of a top of a convertible vehicle” appears to positively claim the vehicle.  Perhaps if it is intended for the vehicle to not be positively claimed this could be changed to language such as – for use with a top of a convertible vehicle--.  For purposes of this Office action, only the subcombination is being considered positively claimed.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke et al., US Patent Application Publication 2012/0086232.  As in claim 1, a locking device of a top of a convertible vehicle, comprising a locking support 9, a locking hook 2, which can be shifted in a translational and rotational manner so as to be displaced between a release position and a locked position, and a driving mechanism for the locking hook, the driving mechanism comprising a driving motor 23 and driving a slide (including 12) movable on the locking support, wherein the slide is connected to a driving section of the locking hook via a pull-link arrangement (including 15) in such a manner that the locking hook under-goes a pivoting movement when the slide is moved, and wherein the locking support has at least what may be broadly considered an insert having a guiding track (34, 35) for a guiding element (including 15) which is arranged on the pull-link arrangement or on the locking hook, and wherein the guiding track defines a pivot position of the locking hook with respect to the locking support.  As in claim 2, as best understood, the insert at least broadly is considered to inherently be secured against being moved in a moving direction of the slide by a plurality of stops.  As in claim 7, the locking hook is mounted on the slide via a journal (32 and/or 33).   As in claim 8, the journal broadly engages into an oblong hole.  As in claim 9, the pull-link arrangement is composed of at least one pull link, which is mounted on the locking hook via a first hinge point and on the slide via a second hinge point.  As in claim 12, the driving wheel 48 is connected to the slide via a coupling-link arrangement. As in claim 13, the driving wheel has a stop which interacts with end stops of the locking support.  As in claim 14, a top of a convertible vehicle comprising a locking device according to claim 1 for fixing a top element to a front cowl of the vehicle.
Claims 15 and 16 are rejected using the same or similar reasoning as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilke et al.
Regarding claim 4, Wilke does not explicitly teach each of the elements of these claims.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device in this way, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such a modification would not have been critical to the design nor solved any stated problem. 
Regarding claims 10 and 11, the examiner serves Official Notice that the use of retaining (and/or return springs) is exceptionally old and well known in the art of latches and locks for providing desired biasing, particular for preloading and returning functionality.  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the device in this way for the purpose of providing an alternative arrangement of the device providing desired biasing, particular for preloading and returning functionality.

Allowable Subject Matter
Claim 5, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12/16/20 have been fully considered but they are not persuasive. 
Applicant argues that the examiner has erroneously interpreted the crosshead arrangement of the applied art as meeting the claim limitation of a pull link arrangement.  The examiner is of the position that the term pull link as used in the claims is very broad in scope and absent of any substantially limiting structure.  Thus, there is no reason, at least broadly, why the referred to crosshead arrangement doesn’t meet the claim limitation of the pull link arrangement.
The same reasoning of the above argument applies also to applicant’s remarks regarding an insert having a guiding track for a guiding element disposed on the pull link arrangement, where applicant argues the structure of the applied art does not apply to the claimed specified terms.  Again, it is the position of the examiner that these claimed terms and function(s) are very broad in scope and absent of any substantially limiting structure.  Thus, there is no reason, at least broadly, why the applied art doesn’t meet these claim limitations.  Haven’t stated this, the examiner would also point out that even if it were determine that such elements are not explicitly provided by the applied art, it would have been merely an obvious modification to the applied in order to meet such limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675